Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 1 of 25




            Exhibit E
     Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 2 of 25

 1    XAVIER BECERRA                                          ROMAN M. SILBERFELD, State Bar No. 62783
      Attorney General of California                          GLENN A. DANAS, State Bar No. 270317
 2    MONICA N. ANDERSON                                      ROBINS KAPLAN LLP
      Senior Assistant Attorney General                         2049 Century Park East, Suite 3400
 3    ADRIANO HRVATIN, State Bar No. 220909                     Los Angeles, CA 90067-3208
      Supervising Deputy Attorney General                       Telephone: (310) 552-0130
 4    ELISE OWENS THORN, State Bar No. 145931                   Fax: (310) 229-5800
      TYLER V. HEATH, State Bar No. 271478                      E-mail: RSilberfeld@RobinsKaplan.com
 5    KYLE A. LEWIS, State Bar No. 201041                     Special Counsel for Defendants
      LUCAS L. HENNES, State Bar No. 278361
 6    Deputy Attorneys General
       1300 I Street, Suite 125
 7     P.O. Box 944255
       Sacramento, CA 94244-2550
 8     Telephone: (916) 210-7323
       Fax: (916) 324-5205
 9     E-mail: Lucas.Hennes@doj.ca.gov
      Attorneys for Defendants
10

11                              IN THE UNITED STATES DISTRICT COURT

12                           FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                        SACRAMENTO DIVISION

14

15
      RALPH COLEMAN, et al.,                                 2:90-cv-00520 KJM-DB (PC)
16
                                             Plaintiffs, DECLARATION OF S. PULLEY
17
                     v.
18

19    GAVIN NEWSOM, et al.,

20                                         Defendants.

21

22          I, S. Pulley, declare:

23          1.    I am employed as a Captain and Special Assistant to the Deputy Director of the

24    Division of Adult Institutions within the California Department of Corrections and

25    Rehabilitations (CDCR) in Sacramento, California. I have personal knowledge of the matters set

26    forth in this declaration, and if called upon to testify as to those matters, I could and would do so.

27    I submit this declaration in support of Defendants’ responses to Plaintiff-Intervenor Lipsey’s

28
                                                         1
                                                             Declaration of S. Pulley (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 3 of 25

 1    Request for Production of Documents, Set One, and Defendants' responses to Plaintiff-Intervenor

 2    Lipsey's Interrogatories, Set One.

 3          2.     I am aware that as part of his discovery requests mentioned above, Lipsey has

 4    requested all grievances related to Guard One or "welfare checks" submitted to CDCR staff since

 5    the implementation of Guard One. Inmate grievances related to Guard One are not maintained in

 6    a separate category by any CDCR institution. Instead, Guard One-related grievances could be

 7    located in several broad categories of grievances, including "Living Conditions," "Segregation,"

 8    "Staff Complaints," or "Other." Upon request from the Office of the Attorney General, CDCR

 9    staff at each institution across the state has compiled a chart of accepted grievances in each of

10    these categories. A true and correct copy of the chart showing the number of all Level I

11    grievances in each of these four categories between 2012 and 2020 is attached to this declaration

12    as Exhibit A, while a true and correct copy of the chart showing the number of all Level II

13    grievances in each of these categories from that time frame is attached to this declaration as

14    Exhibit B.

15          3.     To identify all grievances related to Guard One, as Lipsey has requested, staff at each

16    institution would need to go through each grievance individually by log number or by CDCR

17    number and read that grievance to determine if it is related to Guard One. As indicated in the

18    attached charts, there are approximately 44,595 Level I grievances and 44,054 Level II grievances

19    that would need to be individually examined in this manner to complete Lipsey's request. These

20    numbers include cancelled or rejected ,grievances, but they do not include Form 22 requests,

21    which are not generally maintained. Given the number of staff available and familiar with the

22    Inmate Appeals Tracking System, CDCR estimates that it would take approximately 8 hours for

23    every I 00 appeals to conduct this search. Given this estimate and the numbers, the earliest such a

24    search could be completed would be mid-June 2020.

25          I declare under penalty of perjury that the foregoing is true. Executed this 13th day of
26    March, 2020 at Sacramento, California.

27

28                                                                                  f Adult Institutions
                                                       2
                                                           .Declaration ofS. Pulley (2:90-cv-00520 KJM-08 (PC))
Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 4 of 25




              EXHIBIT A
                             Completed Level I Appeals Data
        Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 5 of 25
                                 2012-February 2020
Calendar Year(s): 2012 to 2020-02
 Institution     IssueOther       LivingCondition   Segregation   StaffComplaints    Total
     ASP             22                  540              5             201           768
    CAC               1                  103              4              17           125
     CAL              0                  500              3             155           658
    CBU               0                  330             21             252           603
     CCC              0                  173             36             210           419
     CCI              0                  610              5               2           617
   CCWF               3                  924             18             325         1,270
    CEN               4                  507             17             133           661
    CHCF              5                  434              5              24           468
    CIM               1                 1,287            50             257         1,595
    CIW               6                  424             12              15           457
    CMC               0                  448             17               1           466
    CMF               2                 1,021            83               3         1,109
    COR               9                 3,219           142              27         3,397
     CRC              0                  151              1               3           155
     CTF              0                  641             36              24           701
    CVSP             15                  107              0             116           238
     DVI              1                 1,991            23             122         2,137
     FSP              0                  200              0              50           250
    HDSP              0                 1,263             8            1,215        2,486
     ISP              3                  213              2             507           725
    KVSP              0                  982             43               3         1,028
     LAC              4                 1,001           116              12         1,133
   MCSP               0                  657             74              51           782
    NKSP             148                 571              2               4           725
     NR               1                   1               0              12           14
    PBSP              5                  971             54             791         1,821
    PVSP              0                  281              1              12           294
     RJD              8                 1,414             6              10         1,438
     SAC              0                 1,241            50             202         1,493
    SATF              0                 2,690            86            1,019        3,795
     SCC              0                  350             12               5           367
     SOL              1                  648             22              45           716
     SQ               0                 1,463            49              20         1,532
      SR             38                  10               0               1           49
    SVSP              7                 5,659           193            2,617        8,476
     VSP              0                  605             15             119           739
    WSP              19                  846              7              16           888
    Total            303               34,476          1,218           8,598        44,595
                            Completed Level I Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 6 of 25
                                2012-February 2020
Calendar Year(s): 2012
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              5              30              1               69          105
    CAC               0               0              0                0            0
     CAL              0              52              0               45           97
    CBU               0               3              7                4           14
     CCC              0               5              2                0            7
     CCI              0              52              0                0           52
   CCWF               0              28              0               24           52
    CEN               0              44              6               58          108
    CHCF              0               0              0                0            0
    CIM               0              80              5               42          127
    CIW               0              17              0               11           28
    CMC               0              30              2                0           32
    CMF               0             143             26                1          170
    COR               3             324             25                1          353
     CRC              0              11              0                0           11
     CTF              0              68              9               15           92
    CVSP              1               5              0               16           22
     DVI              0              66              0               44          110
     FSP              0              18              0               41           59
    HDSP              0             131              2              235          368
     ISP              3              24              1               73          101
    KVSP              0              67              8                0           75
     LAC              0              54             25                0           79
   MCSP               0              29              0               17           46
    NKSP              0              36              0                0           36
     NR               0               0              0                1            1
    PBSP              0             167             16              121          304
    PVSP              0              26              0                9           35
     RJD              0              20              0                0           20
     SAC              0             138             19               68          225
    SATF              0             222             34              117          373
     SCC              0              15              2                1           18
     SOL              0              26              3                0           29
     SQ               0             115              3                1          119
      SR              5               0              0                0            5
    SVSP              1             305             23              503          832
     VSP              0             108              2               93          203
    WSP              18             101              0                0          119
    Total            36            2,560            221            1,610        4,427
                            Completed Level I Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 7 of 25
                                2012-February 2020
Calendar Year(s): 2013
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              9              47              4              120          180
    CAC               0               0              0                0            0
     CAL              0              40              1               71          112
    CBU               0               5              3                0            8
     CCC              0              10              4                0           14
     CCI              0              53              2                0           55
   CCWF               0              56              0               53          109
    CEN               0              49              2               38           89
    CHCF              1               6              0                0            7
    CIM               0              85             14               33          132
    CIW               0              17              0                1           18
    CMC               0              45              9                1           55
    CMF               0             208             10                1          219
    COR               4             494             27                0          525
     CRC              0               8              0                0            8
     CTF              0              57              5                3           65
    CVSP              1               8              0               14           23
     DVI              0              63              1               53          117
     FSP              0               5              0                3            8
    HDSP              0              67              0              215          282
     ISP              0              15              0               30           45
    KVSP              0              97              1                1           99
     LAC              0              64             24                0           88
   MCSP               0              24              3                1           28
    NKSP              0              33              0                1           34
     NR               0               0              0                0            0
    PBSP              0             114             18               46          178
    PVSP              0              18              0                0           18
     RJD              0              66              3                1           70
     SAC              0             178             17               53          248
    SATF              0             279             11              110          400
     SCC              0              22              0                0           22
     SOL              0              53              7                2           62
     SQ               0              77              3               11           91
      SR             22               7              0                0           29
    SVSP              1             287             28              566          882
     VSP              0             109              3               24          136
    WSP               0              20              0                0           20
    Total            38            2,786            200            1,452        4,476
                            Completed Level I Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 8 of 25
                                2012-February 2020
Calendar Year(s): 2014
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              1              36              0                9           46
    CAC               0              11              0               16           27
     CAL              0              63              2               39          104
    CBU               0              67              3               41          111
     CCC              0               2              1                7           10
     CCI              0              50              1                0           51
   CCWF               0              55              1               68          124
    CEN               0              36              4               16           56
    CHCF              1              33              0                0           34
    CIM               0             160             14               34          208
    CIW               0              28              1                1           30
    CMC               0              42              2                0           44
    CMF               1              87              9                0           97
    COR               1             561             32                3          597
     CRC              0              13              1                0           14
     CTF              0              55              7                2           64
    CVSP              0               3              0                0            3
     DVI              0             144              0               22          166
     FSP              0               4              0                1            5
    HDSP              0              82              1              182          265
     ISP              0              10              0               43           53
    KVSP              0             108              0                0          108
     LAC              2              49             21                0           72
   MCSP               0              41              5                2           48
    NKSP              3              91              1                1           96
     NR               0               1              0                4            5
    PBSP              0             124              7               39          170
    PVSP              0              44              0                1           45
     RJD              0              47              0                0           47
     SAC              0             122              3               67          192
    SATF              0             367             12              156          535
     SCC              0              19              0                1           20
     SOL              0              78              5                0           83
     SQ               0              70              1                0           71
      SR             10               3              0                1           14
    SVSP              2             273             41              564          880
     VSP              0             109              1                0          110
    WSP               1              16              0                0           17
    Total            22            3,104            176            1,320        4,622
                            Completed Level I Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 9 of 25
                                2012-February 2020
Calendar Year(s): 2015
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              4              44              0                1           49
    CAC               0              19              2                0           21
     CAL              0              61              0                0           61
    CBU               0              62              8               33          103
     CCC              0              16              0                3           19
     CCI              0              58              1                0           59
   CCWF               0              53              1               85          139
    CEN               0              82              0               20          102
    CHCF              0              37              0                1           38
    CIM               0             138              3               27          168
    CIW               0              12              0                0           12
    CMC               0              35              2                0           37
    CMF               0              81              8                0           89
    COR               0             567              6                5          578
     CRC              0              15              0                1           16
     CTF              0              82              3                1           86
    CVSP              9               3              0                5           17
     DVI              1             239              4                0          244
     FSP              0              11              0                0           11
    HDSP              0             113              4              158          275
     ISP              0              21              1               75           97
    KVSP              0              64              3                0           67
     LAC              1              95             13                1          110
   MCSP               0              64              8                9           81
    NKSP              1              63              0                1           65
     NR               0               0              0                1            1
    PBSP              0             103              5              102          210
    PVSP              0              17              0                0           17
     RJD              0              38              0                0           38
     SAC              0             161              7                9          177
    SATF              0             217              7              162          386
     SCC              0              20              0                0           20
     SOL              0              64              1                1           66
     SQ               0              79              3                3           85
      SR              0               0              0                0            0
    SVSP              1             394             41              647         1,083
     VSP              0              56              0                0           56
    WSP               0              29              0                0           29
    Total            17            3,213            131            1,351        4,712
                            Completed Level I Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 10 of 25
                                2012-February 2020
Calendar Year(s): 2016
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              1              34              0                0           35
    CAC               0               7              1                1            9
     CAL              0              51              0                0           51
    CBU               0              31              0               38           69
     CCC              0              14             10               53           77
     CCI              0              48              0                0           48
   CCWF               0              85              1               92          178
    CEN               0              40              1                1           42
    CHCF              1              55              0                8           64
    CIM               0             151              8               88          247
    CIW               1               3              2                0            6
    CMC               0              39              1                0           40
    CMF               0             118              7                0          125
    COR               0             261              4                4          269
     CRC              0              14              0                0           14
     CTF              0              61              4                0           65
    CVSP              4              11              0               14           29
     DVI              0             178              1                0          179
     FSP              0              50              0                1           51
    HDSP              0             216              0              323          539
     ISP              0              18              0               58           76
    KVSP              0             101              4                0          105
     LAC              0             150              7                4          161
   MCSP               0              48              3                3           54
    NKSP             14              16              0                1           31
     NR               0               0              0                1            1
    PBSP              0              71              0              223          294
    PVSP              0              24              0                0           24
     RJD              0              48              0                1           49
     SAC              0             192              2                2          196
    SATF              0             202              1              236          439
     SCC              0              29              0                1           30
     SOL              1              87              1                1           90
     SQ               0              96              8                2          106
      SR              0               0              0                0            0
    SVSP              2             774             22              285         1,083
     VSP              0              37              1                0           38
    WSP               0              64              1               15           80
    Total            24            3,424            90             1,456        4,994
                            Completed Level I Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 11 of 25
                                2012-February 2020
Calendar Year(s): 2017
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              1              56              0                0           57
    CAC               0              17              0                0           17
     CAL              0              50              0                0           50
    CBU               0              44              0               65          109
     CCC              0              50              8               60          118
     CCI              0              87              1                0           88
   CCWF               0             164              2                3          169
    CEN               0              67              0                0           67
    CHCF              2              50              0                9           61
    CIM               0             230              1               31          262
    CIW               0              36              3                1           40
    CMC               0              29              1                0           30
    CMF               0             126              2                0          128
    COR               0             285              8                4          297
     CRC              0              13              0                1           14
     CTF              0             100              3                0          103
    CVSP              0              15              0               19           34
     DVI              0             324              5                0          329
     FSP              0              42              0                0           42
    HDSP              0             172              1              101          274
     ISP              0              34              0               97          131
    KVSP              0              48             10                0           58
     LAC              1             128              6                4          139
   MCSP               0              69             10                5           84
    NKSP             34              18              1                0           53
     NR               0               0              0                0            0
    PBSP              0             110              7              206          323
    PVSP              0              39              0                1           40
     RJD              0             167              2                1          170
     SAC              0             140              0                3          143
    SATF              0             382              1              232          615
     SCC              0              50              0                0           50
     SOL              0              77              3               15           95
     SQ               0             145              3                0          148
      SR              1               0              0                0            1
    SVSP              0            1,281            24               17         1,322
     VSP              0              42              4                0           46
    WSP               0             208              0                1          209
    Total            39            4,895            106             876         5,916
                            Completed Level I Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 12 of 25
                                2012-February 2020
Calendar Year(s): 2018
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              1              97              0                0           98
    CAC               0              25              1                0           26
     CAL              0              79              0                0           79
    CBU               0              69              0               47          116
     CCC              0              29              3               58           90
     CCI              0              63              0                0           63
   CCWF               0             281              6                0          287
    CEN               2              67              2                0           71
    CHCF              0              63              5                3           71
    CIM               1             204              2                2          209
    CIW               5             120              6                0          131
    CMC               0              80              0                0           80
    CMF               0              95             14                1          110
    COR               0             347             16                4          367
     CRC              0              33              0                1           34
     CTF              0              70              3                0           73
    CVSP              0              28              0               35           63
     DVI              0             298              4                2          304
     FSP              0              38              0                1           39
    HDSP              0             233              0                0          233
     ISP              0              44              0              105          149
    KVSP              0             167             14                1          182
     LAC              0             185             15                2          202
   MCSP               0             154             25                4          183
    NKSP             60             165              0                0          225
     NR               0               0              0                0            0
    PBSP              3             117              1               54          175
    PVSP              0              39              1                0           40
     RJD              6             413              0                1          420
     SAC              0             159              0                0          159
    SATF              0             454             12                3          469
     SCC              0              79              1                0           80
     SOL              0             105              0               16          121
     SQ               0             407              8                0          415
      SR              0               0              0                0            0
    SVSP              0            1,309             5               22         1,336
     VSP              0              60              2                1           63
    WSP               0             179              6                0          185
    Total            78            6,355            152             363         6,948
                            Completed Level I Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 13 of 25
                                2012-February 2020
Calendar Year(s): 2019
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              0             168              0                1          169
    CAC               1              21              0                0           22
     CAL              0              82              0                0           82
    CBU               0              45              0               23           68
     CCC              0              40              8               29           77
     CCI              0             161              0                2          163
   CCWF               0             159              6                0          165
    CEN               2             105              2                0          109
    CHCF              0             167              0                0          167
    CIM               0             216              3                0          219
    CIW               0             157              0                1          158
    CMC               0             123              0                0          123
    CMF               1             144              6                0          151
    COR               1             354             20                5          380
     CRC              0              34              0                0           34
     CTF              0             131              2                1          134
    CVSP              0              29              0               13           42
     DVI              0             598              7                1          606
     FSP              0              26              0                3           29
    HDSP              0             229              0                0          229
     ISP              0              40              0               26           66
    KVSP              0             270              3                1          274
     LAC              0             213              5                1          219
   MCSP               0             203             19                9          231
    NKSP             35             109              0                0          144
     NR               1               0              0                5            6
    PBSP              2             136              0                0          138
    PVSP              0              48              0                1           49
     RJD              2             503              1                6          512
     SAC              0             121              2                0          123
    SATF              0             454              8                3          465
     SCC              0              91              9                0          100
     SOL              0             138              2                9          149
     SQ               0             413             19                2          434
      SR              0               0              0                0            0
    SVSP              0             892              8               13          913
     VSP              0              72              2                1           75
    WSP               0             195              0                0          195
    Total            45            6,887            132             156         7,220
                            Completed Level I Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 14 of 25
                                2012-February 2020
Calendar Year(s): 2020 to 2020-02
 Institution     IssueOther       LivingCondition   Segregation   StaffComplaints   Total
     ASP              0                  28              0                1           29
    CAC               0                   3              0                0            3
     CAL              0                  22              0                0           22
    CBU               0                   4              0                1            5
     CCC              0                   7              0                0            7
     CCI              0                  38              0                0           38
   CCWF               3                  43              1                0           47
    CEN               0                  17              0                0           17
    CHCF              0                  23              0                3           26
    CIM               0                  23              0                0           23
    CIW               0                  34              0                0           34
    CMC               0                  25              0                0           25
    CMF               0                  19              1                0           20
    COR               0                  26              4                1           31
     CRC              0                  10              0                0           10
     CTF              0                  17              0                2           19
    CVSP              0                   5              0                0            5
     DVI              0                  81              1                0           82
     FSP              0                   6              0                0            6
    HDSP              0                  20              0                1           21
     ISP              0                   7              0                0            7
    KVSP              0                  60              0                0           60
     LAC              0                  63              0                0           63
   MCSP               0                  25              1                1           27
    NKSP              1                  40              0                0           41
     NR               0                   0              0                0            0
    PBSP              0                  29              0                0           29
    PVSP              0                  26              0                0           26
     RJD              0                 112              0                0          112
     SAC              0                  30              0                0           30
    SATF              0                 113              0                0          113
     SCC              0                  25              0                2           27
     SOL              0                  20              0                1           21
     SQ               0                  61              1                1           63
      SR              0                   0              0                0            0
    SVSP              0                 144              1                0          145
     VSP              0                  12              0                0           12
    WSP               0                  34              0                0           34
    Total             4                1,252            10               14         1,280
Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 15 of 25




              EXHIBIT B
                            Completed Level II Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 16 of 25
                                2012-February 2020
Calendar Year(s): 2012 to 2020-02
 Institution     IssueOther       LivingCondition   Segregation   StaffComplaints    Total
     ASP             14                  181              4              654          853
    CAC               0                  27               1              342          370
     CAL              0                  134             88              485          707
    CBU               0                  188             40              189          417
     CCC              0                  31              20              325          376
     CCI              0                  533             32              739        1,304
   CCWF               0                  99               4              991        1,094
    CEN               0                  176             65              182          423
    CHCF              4                  160              9              588          761
    CIM               0                  212             12              484          708
    CIW               4                  59               8              701          772
    CMC               0                  159             93             1,753       2,005
    CMF               0                  266             80             1,227       1,573
    COR               6                  786             59             1,725       2,576
     CRC              1                  27               0              435          463
     CTF              0                  606             64              856        1,526
    CVSP              4                  52              14              126          196
     DVI              0                  337            150              608        1,095
     FSP              0                  112              7              229          348
    HDSP              0                  428             73             1,343       1,844
     ISP              0                  75              28              345          448
    KVSP              2                  393             39             1,399       1,833
     LAC              2                  409             85             1,823       2,319
   MCSP               0                  211             60             1,538       1,809
    NKSP             74                  118              4              441          637
     NR               1                   0               0               2            3
    PBSP              5                  510            129              878        1,522
    PVSP              0                  127             32              663          822
     RJD              1                  441             69             1,580       2,091
     SAC              1                  563             42             1,517       2,123
    SATF              0                  792             38             1,136       1,966
     SCC              0                  82              17              433          532
     SOL              0                  228            101              919        1,248
     SQ               1                  411             38              735        1,185
      SR              1                   0               0              13           14
    SVSP              9                 1,705           115             2,978       4,807
     VSP              0                  144             10              699          853
    WSP               5                  42               7              377          431
    Total            135               10,824          1,637           31,458       44,054
                            Completed Level II Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 17 of 25
                                2012-February 2020
Calendar Year(s): 2012
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              0              17              0               90          107
    CAC               0               0              0                0            0
     CAL              0              18             16               20           54
    CBU               0              30              5               12           47
     CCC              0               2              3               43           48
     CCI              0              49             13               51          113
   CCWF               0               8              0                1            9
    CEN               0              15             25               27           67
    CHCF              0               0              0                0            0
    CIM               0              15              2               12           29
    CIW               0               3              0               41           44
    CMC               0               9              9               77           95
    CMF               0              36             24              114          174
    COR               1              91             14              119          225
     CRC              0               4              0               52           56
     CTF              0              30              6               47           83
    CVSP              0               5              5                7           17
     DVI              0              25             19               18           62
     FSP              0              14              0               19           33
    HDSP              0              37              7              129          173
     ISP              0              11              4               33           48
    KVSP              0              37              5              137          179
     LAC              0              22              6              130          158
   MCSP               0              15              6               70           91
    NKSP              1              22              0               50           73
     NR               0               0              0                1            1
    PBSP              1              87             27              118          233
    PVSP              0              14              8              204          226
     RJD              0               8              7               40           55
     SAC              0              57             12               46          115
    SATF              0              90             15               61          166
     SCC              0               8              5               22           35
     SOL              0               5              1               65           71
     SQ               1              39              2              101          143
      SR              0               0              0                0            0
    SVSP              0              90              6              227          323
     VSP              0               9              2               18           29
    WSP               5              18              0              107          130
    Total             9             940             254            2,309        3,512
                            Completed Level II Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 18 of 25
                                2012-February 2020
Calendar Year(s): 2013
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              0              21              3              106          130
    CAC               0               0              0                0            0
     CAL              0              12             14               30           56
    CBU               0              11              8               17           36
     CCC              0               2              1               18           21
     CCI              0              72              4               77          153
   CCWF               0              12              0               13           25
    CEN               0              27             16               21           64
    CHCF              0               4              0                6           10
    CIM               0              32              3               11           46
    CIW               0               5              0              102          107
    CMC               0              11             14              134          159
    CMF               0              54             10              143          207
    COR               2             114             10              152          278
     CRC              0               2              0               48           50
     CTF              0              19              0               75           94
    CVSP              0               3              4                6           13
     DVI              0              21              2               12           35
     FSP              0               5              1               27           33
    HDSP              0              28              2              110          140
     ISP              0               9              6                9           24
    KVSP              0              50              0              106          156
     LAC              1              28              8              171          208
   MCSP               0              13              2              130          145
    NKSP              0              10              0               39           49
     NR               0               0              0                1            1
    PBSP              0              62             11               50          123
    PVSP              0              12              3              153          168
     RJD              0              37              6              100          143
     SAC              0              72             11               38          121
    SATF              0              84              7               39          130
     SCC              0               8              0               25           33
     SOL              0              26             10               82          118
     SQ               0              34              7               63          104
      SR              0               0              0                0            0
    SVSP              1              95             12              242          350
     VSP              0              25              0               23           48
    WSP               0               8              0               45           53
    Total             4            1,028            175            2,424        3,631
                            Completed Level II Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 19 of 25
                                2012-February 2020
Calendar Year(s): 2014
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              5               7              0               67           79
    CAC               0               4              0               34           38
     CAL              0              20             13               69          102
    CBU               0              29              2               31           62
     CCC              0               0              2               18           20
     CCI              0              47              3               90          140
   CCWF               0              12              1               29           42
    CEN               0              11              4                8           23
    CHCF              0               5              0               53           58
    CIM               0              18              1               16           35
    CIW               0               7              0               31           38
    CMC               0              17             18              157          192
    CMF               0              32             11              121          164
    COR               2             190             15              101          308
     CRC              0               5              0               71           76
     CTF              0              32              5               79          116
    CVSP              2               1              0                4            7
     DVI              0              26              8              108          142
     FSP              0              12              2               19           33
    HDSP              0              30              2               89          121
     ISP              0               8              6               19           33
    KVSP              0              55              6              160          221
     LAC              0              23             14              100          137
   MCSP               0              16              8              120          144
    NKSP              0              17              0               90          107
     NR               0               0              0                0            0
    PBSP              0              89              8               30          127
    PVSP              0              27              3              101          131
     RJD              0              25             17               58          100
     SAC              0              46              1               30           77
    SATF              0             115              2               46          163
     SCC              0               8              0               34           42
     SOL              0              32              7               80          119
     SQ               0              43              7              100          150
      SR              0               0              0                8            8
    SVSP              2             101             14              276          393
     VSP              0              28              1               33           62
    WSP               0               1              0               24           25
    Total            11            1,139            181            2,504        3,835
                            Completed Level II Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 20 of 25
                                2012-February 2020
Calendar Year(s): 2015
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              5              15              0               45           65
    CAC               0               3              0               33           36
     CAL              0              22              8               69           99
    CBU               0              48              3               56          107
     CCC              0               5              0               54           59
     CCI              0              78              1               59          138
   CCWF               0              12              0               41           53
    CEN               0              36              4               11           51
    CHCF              1              25              0               90          116
    CIM               0              24              1               26           51
    CIW               0               9              3               47           59
    CMC               0              14              4              115          133
    CMF               0              35             10              105          150
    COR               0             127              2              113          242
     CRC              0               5              0               49           54
     CTF              0              55              5              144          204
    CVSP              0               2              0                3            5
     DVI              0              29             14               79          122
     FSP              0              12              1               36           49
    HDSP              0              46             18              113          177
     ISP              0               9              0               34           43
    KVSP              0              31              3              150          184
     LAC              1              43             10              156          210
   MCSP               0              38              7              128          173
    NKSP              1              16              0               45           62
     NR               0               0              0                0            0
    PBSP              0              50             10               91          151
    PVSP              0              16              0               53           69
     RJD              0              22              2               54           78
     SAC              0              79              5              117          201
    SATF              0              49              2               45           96
     SCC              0              11              1               58           70
     SOL              0              24              1               68           93
     SQ               0              84              5               80          169
      SR              0               0              0                1            1
    SVSP              0             142             17              272          431
     VSP              0              19              0               47           66
    WSP               0               3              0               18           21
    Total             8            1,238            137            2,705        4,088
                            Completed Level II Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 21 of 25
                                2012-February 2020
Calendar Year(s): 2016
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              2              21              1               89          113
    CAC               0               2              0               40           42
     CAL              0               9             12               51           72
    CBU               0              29             11               32           72
     CCC              0               3              6               34           43
     CCI              0              77              2              112          191
   CCWF               0              13              0               62           75
    CEN               0              13              3               19           35
    CHCF              2              34              5              147          188
    CIM               0              26              3               67           96
    CIW               0               2              2               75           79
    CMC               0              15              4              252          271
    CMF               0              38              6              147          191
    COR               0              73              2              152          227
     CRC              0               3              0               59           62
     CTF              0              67              8               89          164
    CVSP              0              12              0               10           22
     DVI              0              35             19               94          148
     FSP              0              28              1               30           59
    HDSP              0              92              7              186          285
     ISP              0               8              0               33           41
    KVSP              0              40              3              178          221
     LAC              0              78             12              269          359
   MCSP               0              20              3              257          280
    NKSP              6               8              0               51           65
     NR               0               0              0                0            0
    PBSP              0              27              8              131          166
    PVSP              0              12              1               53           66
     RJD              0              32             16              321          369
     SAC              0             111              5              267          383
    SATF              0              55              0               53          108
     SCC              0              13              0               73           86
     SOL              0              25              3               94          122
     SQ               0              35              4               96          135
      SR              0               0              0                0            0
    SVSP              1             174             11              371          557
     VSP              0               8              2               94          104
    WSP               0               3              0               20           23
    Total            11            1,241            160            4,108        5,520
                            Completed Level II Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 22 of 25
                                2012-February 2020
Calendar Year(s): 2017
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              1              12              0               71           84
    CAC               0               6              0               66           72
     CAL              0              14             10               72           96
    CBU               0              17              2               30           49
     CCC              0               5              1               22           28
     CCI              0              50              2              108          160
   CCWF               0               9              0              249          258
    CEN               0              22              3               26           51
    CHCF              1              26              2              100          129
    CIM               0              39              0               76          115
    CIW               1               4              0              102          107
    CMC               0              10              5              305          320
    CMF               0              25              1              165          191
    COR               1              54              7              313          375
     CRC              0               4              0               43           47
     CTF              0             112             17              113          242
    CVSP              2               6              0                8           16
     DVI              0              45             33              138          216
     FSP              0              19              0               22           41
    HDSP              0              67             20              242          329
     ISP              0               9              0               57           66
    KVSP              0              29             12              229          270
     LAC              0              59             12              284          355
   MCSP               0              23              7              294          324
    NKSP             23               9              2               66          100
     NR               0               0              0                0            0
    PBSP              0              34             30              158          222
    PVSP              0              26              1               28           55
     RJD              1              93              4              441          539
     SAC              1              86              2              330          419
    SATF              0             108              0              191          299
     SCC              0              10              2               70           82
     SOL              0              25             14              141          180
     SQ               0              48              4               67          119
      SR              0               0              0                2            2
    SVSP              2             299             19              418          738
     VSP              0               7              1              153          161
    WSP               0               1              0               37           38
    Total            33            1,412            213            5,237        6,895
                            Completed Level II Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 23 of 25
                                2012-February 2020
Calendar Year(s): 2018
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              0              34              0              118          152
    CAC               0               5              0               86           91
     CAL              0              16              9              100          125
    CBU               0              14              7                5           26
     CCC              0               3              0               27           30
     CCI              0              75              0              102          177
   CCWF               0              22              1              262          285
    CEN               0              27              4               25           56
    CHCF              0              13              0               68           81
    CIM               0              36              1              140          177
    CIW               3              13              3              126          145
    CMC               0              41             15              362          418
    CMF               0              16              7              132          155
    COR               0              63              4              314          381
     CRC              1               3              0               55           59
     CTF              0             168              9              184          361
    CVSP              0              15              1               22           38
     DVI              0              40             31               94          165
     FSP              0               8              1               23           32
    HDSP              0              56             12              331          399
     ISP              0              12              5               61           78
    KVSP              2              67              8              227          304
     LAC              0              77             16              409          502
   MCSP               0              43             13              319          375
    NKSP             29              21              1               54          105
     NR               0               0              0                0            0
    PBSP              3              99             14              143          259
    PVSP              0              10             10               30           50
     RJD              0              99              8              322          429
     SAC              0              50              3              337          390
    SATF              0             116              6              310          432
     SCC              0              10              2               88          100
     SOL              0              35             29              190          254
     SQ               0              50              4               67          121
      SR              1               0              0                1            2
    SVSP              1             278             12              514          805
     VSP              0              19              2              147          168
    WSP               0               2              4               54           60
    Total            40            1,656            242            5,849        7,787
                            Completed Level II Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 24 of 25
                                2012-February 2020
Calendar Year(s): 2019
 Institution     IssueOther   LivingCondition   Segregation   StaffComplaints   Total
     ASP              1              43              0               57          101
    CAC               0               7              0               69           76
     CAL              0              14              6               58           78
    CBU               0              10              2                5           17
     CCC              0               8              7              102          117
     CCI              0              71              3              115          189
   CCWF               0              10              2              285          297
    CEN               0              23              5               28           56
    CHCF              0              43              2               97          142
    CIM               0              22              1              123          146
    CIW               0              15              0              147          162
    CMC               0              34             22              307          363
    CMF               0              27              7              263          297
    COR               0              69              3              414          486
     CRC              0               1              0               54           55
     CTF              0             112             13              114          239
    CVSP              0               7              4               43           54
     DVI              0              94             24               60          178
     FSP              0              13              1               46           60
    HDSP              0              67              5              136          208
     ISP              0               7              7               82           96
    KVSP              0              75              2              179          256
     LAC              0              68              7              262          337
   MCSP               0              39             12              188          239
    NKSP             12              14              1               46           73
     NR               1               0              0                0            1
    PBSP              1              53             20              130          204
    PVSP              0               7              6               35           48
     RJD              0             108              6              194          308
     SAC              0              54              3              313          370
    SATF              0             142              5              347          494
     SCC              0              13              5               53           71
     SOL              0              50             33              166          249
     SQ               0              72              5              140          217
      SR              0               0              0                1            1
    SVSP              2             447             22              602         1,073
     VSP              0              21              2              166          189
    WSP               0               5              3               61           69
    Total            17            1,865            246            5,488        7,616
                            Completed Level II Appeals Data
       Case 2:90-cv-00520-KJM-DB Document 6746-6 Filed 07/01/20 Page 25 of 25
                                2012-February 2020
Calendar Year(s): 2020 to 2020-02
 Institution     IssueOther       LivingCondition   Segregation   StaffComplaints   Total
     ASP              0                  11              0               11           22
    CAC               0                   0              1               14           15
     CAL              0                   9              0               16           25
    CBU               0                   0              0                1            1
     CCC              0                   3              0                7           10
     CCI              0                  14              4               25           43
   CCWF               0                   1              0               49           50
    CEN               0                   2              1               17           20
    CHCF              0                  10              0               27           37
    CIM               0                   0              0               13           13
    CIW               0                   1              0               30           31
    CMC               0                   8              2               44           54
    CMF               0                   3              4               37           44
    COR               0                   5              2               47           54
     CRC              0                   0              0                4            4
     CTF              0                  11              1               11           23
    CVSP              0                   1              0               23           24
     DVI              0                  22              0                5           27
     FSP              0                   1              0                7            8
    HDSP              0                   5              0                7           12
     ISP              0                   2              0               17           19
    KVSP              0                   9              0               33           42
     LAC              0                  11              0               42           53
   MCSP               0                   4              2               32           38
    NKSP              2                   1              0                0            3
     NR               0                   0              0                0            0
    PBSP              0                   9              1               27           37
    PVSP              0                   3              0                6            9
     RJD              0                  17              3               50           70
     SAC              0                   8              0               39           47
    SATF              0                  33              1               44           78
     SCC              0                   1              2               10           13
     SOL              0                   6              3               33           42
     SQ               0                   6              0               21           27
      SR              0                   0              0                0            0
    SVSP              0                  79              2               56          137
     VSP              0                   8              0               18           26
    WSP               0                   1              0               11           12
    Total             2                 305             29              834         1,170
